  Exhibit 10.8


 
CEL-SCI CORPORATION
2019 STOCK COMPENSATION PLAN
 
CEL-SCI Corporation (“the Company”) hereby adopts this Stock Compensation Plan.
All officers, directors and employees of the Company, as well as consultants to
the Company (collectively the “Participants”), will be eligible to participate
in the Plan, provided however that services provided by consultants cannot be in
connection with the offer or sale of securities in a capital-raising transaction
or promoting the Company’s common stock. Pursuant to the provisions of the Plan,
Participants may agree to receive shares of the Company's common stock in lieu
of all or part of the compensation owed to them by the Company.
 
 
1.            Up to 500,000 shares of common stock are reserved for issuance
pursuant to this Plan. At the option of the Company, the shares of stock
issuable pursuant to the Plan will be restricted securities as that term is
defined in Rule 144 of the Securities and Exchange Commission.
 
2.            The number of shares to be offered to each Participant will be
equal to the number determined by dividing the compensation to be satisfied
through the issuance of shares by the Price Per Share. The Price Per Share will
be equal to the closing price of the Company’s common stock on the date prior to
the date the Acceptance Form is delivered to the Participant except that a
higher or a lower price may be set by the Company’s Compensation Committee.
However in no case may the Price Per Share be less than 80% of the closing price
of the Company’s common stock on the date prior to the date the Acceptance Form
is delivered to the Participant.
 
 
3.            If the Company is willing to offer shares of its common stock to
any Participant in accordance with this Plan, the Company will provide the
Participant with the attached Acceptance Form. A Participant wanting to accept
the terms outlined in the Acceptance Form will be required to sign the form and
return it to the Company by the date indicated on the form.
 
4.            The Company, in its sole discretion, may determine that any
eligible Participant will not, on any or on one or more occasions, be offered
the opportunity to receive shares of common stock pursuant to this Plan.
 
5.            The agreement of any Participant to accept shares of common stock
in lieu of compensation is subject to approval by the Company’s board of
directors, which approval may be refused for any reason.
 
6.            At the time the shares are issued, the Participant will incur
taxable income equal to the market price of the Company's common stock on the
date the Company’s board of directors approves the issuance of shares to the
Participant. If the Participant is employed by the Company on the date the
shares are issued, the Company may require the Participant to pay the Company
all applicable federal and state withholding taxes with respect to such income
or, may withhold such amounts from the Participant. If the Participant is not
employed by the Company on the date the shares are issued, the delivery of the
shares may be conditioned, at the Company’s option, upon the Participant
tendering to the Company an amount equal to all applicable federal and state
withholding taxes. Federal withholding taxes will be based upon the then current
provisions of the Internal Revenue Code for withholding taxes plus the
Participant’s share of Social Security and Medicaid taxes.
 
7.            The Company makes no representations to a Participant that the
shares which may be issued pursuant to this Plan will ultimately have any value
whatsoever.
 
8.            This Plan will terminate on December 31, 2021, after which date
the Company may not issue any shares of common stock pursuant to this Plan.
 
 
 

 
 
STOCK COMPENSATION PLAN
 
  ARTICLE I. ACCEPTANCE FORM


The undersigned Participants has read and understands the provisions of the
Stock Compensation Plan of CEL-SCI Corporation (the "Company") and hereby agrees
to accept ___________ shares of the Company’s common stock in full and complete
payment of $__________ presently owed to the Participant for services provided
to the Company.
 
The Participant understands that:
 
 
●
if this box is checked [ ] the shares of the Company's common stock to be issued
in accordance with this Acceptance Form may not be sold in the public market for
a period of one year from the date this Acceptance Form has been approved by the
Company’s directors and as a result the shares may ultimately have little or no
value;
 
●
the agreement to accept shares of the Company’s common stock in payment for
services cannot be construed as any guaranty of future employment; and
 
●
the agreement to accept shares of common stock in payment of compensation may
not be revoked by the Participant.
 
The Company's latest reports on Form 10-K and 10-Q are available upon request.
 
This Form must be returned to the Company no later than ___________________.
 
 
AGREED TO AND ACCEPTED this ______ day of _________, 20__.
 
 
 
___________________________________
Participant
 
 
CEL-SCI Corporation
 
 
By ________________________________
                                                                                 
Authorized Officer
 
